EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received October 14, 2021 (the “Response”).  
In response to the Response, the previous (1) objections to the drawings under 37 C.F.R. § 1.84; and (2) rejection of claims 1, 5, 6, 8, 9, 13, 14, 16, 17, and 20–24 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1, 4--–9, 12–17, and 19–25 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed January 31, 2022 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1, 4--–9, 12–17, and 19–25 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the prior art of record teaches identification information of an NRF instance.  See Lee 25:36–58 (reciting “Remote PLMN ID” and “identifies NRF in remote PLMN based on the Remote PLMN ID”); see also 3GPP TS 23.501 V1.2.0 (July 2017) at p. 109 (reciting “PLMN ID of the target NF”), the prior art of record does not teach the identification information of the Claims 6, 9, 14, and 17 by analogy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: English machine-translation of WO 2017-075757.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449